Citation Nr: 1610133	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-35 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to an initial compensable disability rating for hammer toes of the second, third, and fourth toes of the right foot.

3. Entitlement to an initial compensable disability rating for hammer toes of the second, third, and fourth toes of the left foot.

4. Entitlement to an initial compensable disability rating for status post left bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1980 to March 1981 and on active duty from April 2001 to May 2002, February 2003 to May 2004, and July 2010 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. It was last before the Board in January 2015, when the Board remanded the matter for further development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's January 2015 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). The Board directed the VA examiner to provide an opinion regarding the etiology of the Veteran's right shoulder disability, with a complete rationale for the opinion. The March 2015 VA examiner did not provide a rationale for his opinion, therefore, an addendum opinion is needed. Remand is also required for new VA examinations to assess the severity of the Veteran's right foot and left foot hammertoes and her status post left bunionectomy.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the March 2015 examination for AN ADDENDUM OPINION as to the relationship, if any, between the Veteran's current right shoulder disability and her service. If the examiner is not available, a different examiner may conduct the examination and render the opinion. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations should govern the examination and opinion:

a. The VA examiner must opine as to whether the Veteran's right shoulder disability was caused or aggravated by service or whether it otherwise relates to service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to the following:

July 1980 Report of Medical Examination and History, not indicating any right shoulder disability.

August 1984 Report of Medical Examination and History, not indicating any right shoulder disability.

April 1989 Report of Medical Examination and History, not indicating any right shoulder disability.

April 1993 Report of Medical Examination, not indicating any right shoulder disability.

April 1998 Report of Medical Examination and History, not indicating any right shoulder disability.

December 2000 Report of Medical Examination and History, not indicating any right shoulder disability.

February 2003 Report of Medical Examination and History, not indicating any right shoulder disability.

March 2003 STRs, indicating complaints and treatment for right shoulder injury/pain.

April 2004 Report of Medical History, reporting painful shoulder, elbow or wrist.

November 2010 VAMRs, noting right shoulder pain.

March 2015 VA Examination Report.

c. The examiner must provide a complete explanation of his or her nexus opinion as to whether the Veteran has a right shoulder disability as a result of military service. The explanation must be based on his or her clinical and medical expertise, on established medical principles, and on the facts of the case. The examiner's explanation should be as specific as possible.

4. Then return the claims file to the VA examiner who performed the May 2013 joints examination for a new examination and opinion of the severity of the Veteran's hammer toes of the second, third, and fourth toes of the right and left feet and status post left bunionectomy. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a. The examiner must provide a comprehensive assessment of the nature, frequency, and severity of the symptoms associated with the Veteran's service-connected hammer toes of the second, third, and fourth toes of the right and left feet and status post left bunionectomy.

b. The examiner should state whether the Veteran has metatarsalgia, anterior (Morton's disease), unilateral, or bilateral; unilateral hallux rigidus, operated with resection of metatarsal head or severe (equivalent to amputation of great toe); hammer toe of single toes or all toes, unilateral without claw foot; or malunion or nonunion of the tarsal, or metatarsal bones (and if so, whether it is moderate, moderately severe, or severe).

c. The examiner should state whether the Veteran has symptoms tantamount to loss of use of one or both feet.

d. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles. If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

5. Then, review the examination reports to ensure that they adequately respond to the above directives, including providing adequate explanations in support of the requested opinions. If any report is deficient in this regard, return the case file to the VA examiner for further review and discussion.

6. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for a right shoulder disability and for increased disability ratings for hammer toes of the second, third, and fourth toes of the right and left feet and for status post left bunionectomy. If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




